Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PRELIMINARY AMENDMENT
	Acknowledgment is made of applicant's preliminary amendment of 3/21/2019 that replaces Figures 1-35 with Figures 1-7 (originally numbered 8-14), amends the title, amends the claim, and the specification accordingly.
	
INCORPORATION BY REFERENCE
This application incorporates by reference U.S. Design Application No. 29/635,673, filed February 1, 2018, which is a continuation of U.S. Design Application No. 29/571,404, filed July 18, 2016. All the material from the U.S. Design Applications which is essential to the claimed design is included in this application. Amendments of the claim may be based on the content of the incorporated material. However, with or without specific amendment, it is understood that any material in the U.S. Design Applications which is not present in this application forms no part of the claimed design.

EXAMINER’S CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLEY A DONNELLY whose telephone number is (571)272-4649.  The examiner can normally be reached between 8:00 am and 4:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan can be reached at 571-272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Kelley A Donnelly/
Primary Examiner, Art Unit 2913
7/11/2022